Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NON-FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/21/2021 has been entered.


Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Regarding claims 1 and 14, Lin et al disclose the circuit as shown on Figures 2B-5 comprising:
- a bandstop filter input and a bandstop filter output:
-a clock waveform generator (210) configured to generate a plurality of clock pulses (211, Figure 3), and
■a bandstop filter circuit (220) connected between the bandstop filter input and the bandstop filter output, the bandstop filter circuit including at least three capacitors (C1-C4) arranged in parallel and a plurality of switches arranged in pairs (SW1-SW16), each pair of switches arranged in series with a respective one of the at least three capacitors, each of the switches configured to be controlled by one of the clock pulses.
Regarding claim 5, wherein each pair of the switches is configured to be controlled by different ones of the clock pulses.
Lin et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein at least two of the clock pulses overlap for a portion of the clock pulses width
 and each of the clock pulses having a 1/3 duty cycle as called for in claims 1, 10 and 14.
	Nevertheless, Zhu et al suggest to employ overlapping clocks (402) as shown on Figure 4 for the filter (206, 300) for providing high selectivity and tunable center frequency, see the paragraph 36.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the providing high selectivity and tunable center frequency, see the paragraph 36.

for providing an output frequency response, see the paragraph 32, is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Lin et al is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select for the purpose of providing an output frequency response.
Regarding claims 7, 9 and 20, employing the MOSFET transistors such as N3V1QS and PMOS to provide a switching function is well known in the art since the MOSFET transistor a semiconductor transistor which is easily implemented on a chip and consume low power.
Thus, employ the NMGS transistor to perform switching function in the modified circuit of Lin et al for the purpose of easily being implemented on a chip and for consuming low power would have been obvious at the time of the invention.
Regarding claims 3,13 and 16, lacking of showing any criticality, selecting the optimum exactly three capacitors of the modified circuit of Lin et al as claimed for providing a desired frequency response is considered to be matter of a design expedient for an engineer that would have obvious at the time of the invention.
Regarding claim 4, 12 and 17, lacking of showing any criticality, selecting the optimum, alt least two of the clock pulses overlap for x/gth of the duty cycle by selecting the optimum flip flop of the modified circuit of Lin et al as claimed is considered to be matter of a design expedient for an engineer that would have obvious at the time of the invention.


Lin et al disclose the modified circuit with all limitations of the claimed invention as stated above but fails to disclose that:
■wherein the clock waveform generator (211) is configured to divide a frequency 3fo of an input clock by a factor of three, thereby providing a first clock with a frequency of fo and the 1/3 duty cycle, and wherein the dock waveform generator includes a shift register having six flip-flops in series connected to the first clock, wherein each successive flip-flop is clocked alternatingly with either a rising edge of the input clock or a falling edge of the input clock, thereby providing at least six of the clock pulses, each of which is successively delayed by l/6f0 as called for in claims 2, 11 and 15.
Nevertheless, Koh et al suggest the clock generator as shown on Figures 2-3 comprising a divider (three flip flops 310-303) and the shift register (112) having five flip flops (306-310) for generating non-ovelapping N-phase of divide-by-N clock with precise 1/N duty cycle, see the
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the clock generator as suggested by Koh et al in the filter circuit of Lin et al for the purpose of generating non-ovelapping N-phase of divide-by-N clock with precise 1/N duty cycle. Also, a skilled artisan realizes that the duty cycle and the number N of output clock signals of Koh et al are determined by the number of flip flops (301-303 and 306-310) to be used. Thus, selecting the optimum number of the flip flops for providing optimum output clocks is considered to be a matter of a design expedient for an engineer 

Claims 6, 8 and 19 are rejected under 35 USC 103 (b) as being unpatentable over by Lin et al (US 9,548,774) in view of Zhu et al (US 9,954,497) and further in view of Morris, III (US 2011/0175687).
Lin et al disclose the modified circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-further comprising a bridged T-coil circuit arranged between the bandstop filter input and the bandstop filter output, the bridged T-coil circuit including at least two inductors in parallel with at least one bridge capacitor as called for in claims 6, 8 and 19.
Morris, III suggests the matching circuit comprising the capacitor (110) coupled in parallel to the inductors (104, 114) for providing a matching circuit with improving the high-frequency performance.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the matching circuit as suggested by Morris, III
in the filter circuit of Lin et al for the purpose of providing a matching circuit for the filter with improving the high-frequency performance.

Response to Applicant’s Arguments
Applicant argues that Lin  does not expressly disclose a filter circuit “wherein at least two of the clock pulses overlap for a portion of the clock pulses widths.” The arguments is not persuasive because this limitation is suggested by Zhu et al as stated above. 
Conclusion


The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842